Blandford, Justice.
[These two cases were argued together in the Supreme Court. S. T. Coleman & Company and A. V. Wood each brought complaint against S. K. Mishow and G. M. Byne, as partners, under the name of Mishow & Byne. Byne pleaded the general issue and no partnership. The facts are sufficiently stated in the head-note. The jury found for plaintiffs in both cases. Byne moved for a new trial substantially upon the ground that there was no evidence to charge him as a partner. The motion in each case was overruled,, and he excepted.]